     Case 1:18-cv-06033-ALC-OTW Document 110 Filed 08/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                            08/04/2021
SOUTHERN DISTRICT OF NEW YORK

 IVAN LOPEZ, et al.,

                                  Plaintiffs,
                                                             18-cv-6033 (ALC)
                      -against-
                                                             ORDER
 MNAF PIZZERIA, INC., et al.,

                                  Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         On May 24, 2021, the Court ordered the parties to file a joint pretrial order (“JPTO”) by

no later than June 23, 2021. ECF No. 107. On June 23, 2021, Plaintiffs filed a letter requesting an

extension of time through July 14, 2021 to finalize and file the JPTO and noted that they had not

heard back from Defendants’ counsel regarding this request. ECF No. 108. The following day, the

Court ordered Defendants to respond to Plaintiffs’ request by no later than June 28, 2021. ECF

No. 109.

         To date Defendants have not responded, nor have the parties filed a JPTO. Accordingly,

the parties are hereby ORDERED to submit a joint status report by no later than August 11, 2021.

         The Clerk of Court is respectfully directed to terminate ECF No. 108.

SO ORDERED.

Dated:          August 4, 2021
                New York, New York                   __________________________________
                                                           ANDREW L. CARTER, JR.
                                                           United States District Judge
